Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Slavin, J.), imposed November 28, 1988, upon his conviction of criminal sale of a controlled substance in the fourth degree, the sentence being an indeterminate term of IV2 to AV2 years’ imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing it to a determinate term of one year’s imprisonment; as so modified the sentence is affirmed.
Under the unusual circumstances of this case, the sentence was excessive to the extent indicated. Mollen, P. J., Brown, Kunzeman and Balletta, JJ., concur.